EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McGee on 9/9/2022.

The claims have been amended as follows: 

1. 	A system for automatically tuning a musical drum instrument in combination with said musical drum instrument comprising: 
a plurality of auto tune devices[[,]]; 
a plurality of tension assemblies, one of each of the plurality of tension assemblies associated with one of the plurality of auto tune devices, respectively[[,]]; 
at least one hoop retaining a drum surface against said musical drum instrument and said at least one hoop containing attachment points for attaching each auto tune ; 
a computing device hosting a software program[[, and]]; 
a communications bus[[, and]];
an electrical current distribution bus[[, and]]; 
a plurality of electrical current sensing devices, one of each of the plurality of electrical current sensing devices associated with one of the plurality of auto tune devices, respectively[[,]]; and 
an electrical current switching device[[:]], 
a. 	wherein each said auto tune device comprises: 
[[i.]]a bidirectional stepper motor[[,]]; 
a gear transfer assembly; and 
a gear reduction assembly, 
wherein said gear transfer assembly communicatively couples said bidirectional stepper motor and said gear reduction assembly, and said gear reduction assembly reduces rotational input speed from said bidirectional stepper motor thereby increasing the output torque of said gear reduction assembly; 
b. 	[[a]]each of said plurality of tension assemblies comprising: 
[[i.]]a hollow threaded tube communicably coupled to the output end of 
said gear reduction assembly of said auto tune device via a threaded rod transferring torque to said tension assembly that applies tension to said at least one hoop and said drum surface by pulling said at least one hoop in a direction toward a respective one auto tune device of said plurality of auto tune devices and relieves tension on said at least one hoop and said drum surface by allowing said hoop to move in a direction away from said respective one auto tune device; 
c. 	a computing device comprising: 
i. a communication bus communicably coupling said computing device to each of said auto tune devices and to said electrical current switching device; 
ii. a software program controlling each of said auto tune devices by sending commands via said communications bus and said electrical switching device; 
d. 	an electrical current switching device 
[[i.]]wherein said electrical current switching device is communicably coupled to said computing device via said communications bus and communicably coupled to each of said auto tune devices thereby providing switched electrical current to activate and deactivate each of said auto tune devices[[;]], 
e. 	wherein said computing device is under control of said 
wherein said first software program is configured to send, 
f. 	wherein each said electrical current sensing devicean amount of electrical current each respectively associated auto tune devicerespective said auto tune device, said programelectrical current to said respective auto tune device being sent the maximum level of electrical current[[;]], and 
g. 	wherein said , said musical drum instrument is declared to be in tune and each auto tune device is exerting the maximum tension to said tension assemblies thereby placing said musical drum instrument in tune.

2. 	The combination of claim 1 where said drum musical instrument contains one hoop securing said drum surface to said drum musical instrument.

3. 	The combination of claim 1, wherein said at least one hoop comprises first hoop securing a first drum surface to [[the]]a top of said drum musical instrument and a second hoop securinga second drum surface to [[the]]a bottom of said drum musical instrument.

4. 	A method for tuning a musical drum instrument comprising the steps of: 
providing a drum body[[,]]; 
providing one or more hoops holding one or more respective drum surfaces to said drum body[[,]]; 
providing a computing device[[,]]; 
providing a first software program[[,]]; 
providing a communications bus[[,]]; 
providing an electrical current distribution bus[[,]];

providing an electrical switching device; and 
providing a plurality of auto tune devices each said auto tune device comprising a respecitve tensioning assembly; 
providing an electrical current sensing device corresponding to each auto tune device;
a. sending commands with said first software program to said electrical switching device[[On]]via said communications bus on application of electrical current to said computing devices and 
sending commands to each of said auto tune devices via said communications bus to remove tension on each said tensioning assembly associated with a respective one of said auto tune devices thereby reducing tension on the one or more hoops holding the respective one or more drum surfaces thereby removing tension from said one or more drum surfaces; 
b. monitoring, with said first software program, the first software program determines that the amount of electrical current being provided to any one or more of said auto tune devices indicates that said one or more auto tune device is not providing output torque, turning off, with said first software program, one or more auto tune device by sending a command via said first communications bus to said electrical switching device to terminate electrical current to one or more auto tune devices that are not providing torque; 
c. sending commands, with said first software program when all of said auto tune devices are no longer receiving electrical current to apply electrical current to each of said auto tune devices, 
wherein said first software program sends commands to each of said auto tune devices via said first communications bus to send electricity to each auto tune device thereby generating torque [[to]]in each of said associated tension assemblies
d. monitoring, with said first software program, data from each of said associated electrical current sensing devices regarding received from each of said associated electrical current sensing devices
wherein when any one of the electrical current sensing devices indicates that, a respective auto tune device is using [[the]]a maximum amount of electrical current to provide torque to its associated tensioning assembly, said first software program sends a command to said electrical switching device to terminate electrical current to that respective auto tune device[[;]], and
e. wherein when said first software program has terminated electrical current to each of said auto tune devices the musical drum instrument is declared to be in tune.

5. 	A method for continuously tuning a musical drum instrument while it is being played comprising the steps of: 
providing a drum body[[,]]; 
providing one or more hoops holding drum surfaces to said drum body[[,]]; 
providing a computing device[[,]];
providing a software program[[,]];
providing a communications bus[[,]]; 
providing an electrical current distribution bus[[,]];
providing a plurality of auto tune devices;
providing [[an]]a plurality of electrical current sensing devices, each electrical sensing device associated with one of said plurality of auto tune devices[[,]]; 
providing an electrical switching device[[ and]]; 

providing a plurality of , each tensioning assembly associated with one of said plurality of auto tune device[[:]];
a. initiating a tuning process that sequentially tunes each of said auto tune devices with said software program upon application of electrical current to said computing device, said tuning process comprising the steps of: 
i. sending commands with said software program, to said electrical switching device via said communications bus to apply electrical current to each of said auto tune devices, 
wherein said sequentially sends a command to each device via said communications bus to increase the torque applied to a respective one of said plurality of associated tensioning assemblies; 
ii. monitoring, with said , an amount of electrical current being used by each auto tune device received from a respective one of the said plurality of associated electrical current sensing devices,
wherein when each said associated electrical sensing devicerespectiveassociated auto tune device is using a maximum amount of electrical current to provide torque to [[its]]said respective associated tensioning assembly, said terminating electrical current to said each said respective associated, wherein
iii. when said[[ first]] software program has terminated electrical current to all said , and wherein 
iv. said tuning process is periodically repeated until [[the]]a musician terminates current to said auto tune devices and to said computing device.

6. 	The method of claim 5 where said tuning process is periodically initiated by said software program on a fixed time period based on a predetermined number of seconds

7. 	The method of claim 5 where a microphone is fixed to [[the]]a shell of said musical drum instrument[[ and]], 
wherein said software program monitors the output of said microphone, [[and]] 
wherein when said software program determines that said one or more drum surfaces [[has]]have not detected said musical drum instrument [[not ]]being struck for a predetermined number of seconds, based on input from said microphone, said software program initiates the tuning process.



The following is an examiner’s statement of reasons for allowance:
Claims 1-3 have been allowed primarily for the computing device hosting a software program and the plurality of electrical current sensing devices, one of each of the plurality of electrical current sensing devices associated with one of the plurality of auto tune devices, respectively; wherein each said electrical current sensing device send an indication of an amount of electrical current each respectively associated auto tune device is using and when said electrical current is sensed to be at a maximum level for each respective said auto tune device, said software will send a command to said electrical switching device to turn off said electrical current to associated said respective auto tune device being sent the maximum level of electrical current, and wherein said first software program determines that when electrical current has been turned off of all of said auto tune devices, said musical drum instrument is declared to be in tune and each auto tune device is exerting the maximum tension to said tension assemblies thereby placing said musical drum instrument in tune.
Claim 4 has been allowed primarily for the steps of providing a first software program; wherein said first software program sends commands to each of said auto tune devices via said first communications bus to send electricity to each auto tune device thereby generating torque in each of said associated tension assemblies; monitoring, with said first software program, data from each of said associated electrical current sensing devices regarding the amount of electrical current being used by each of said auto tune devices received from each of said associated electrical current sensing devices, wherein when any one of the electrical current sensing devices indicates that, a respective auto tune device is using a maximum amount of electrical current to provide torque to its associated tensioning assembly, said first software program sends a command to said electrical switching device to terminate electrical current to that respective auto tune device, and wherein when said first software program has terminated electrical current to each of said auto tune devices the musical drum instrument is declared to be in tune.
Claims 5-7 has been indicated as being allowed primarily for the steps of providing a software program; wherein said software program sequentially sends a command to each auto tune device via said communications bus to increase the torque applied to a respective one of said plurality of associated tensioning assemblies; monitoring, with said software program, an amount of electrical current being used by each auto tune device received from a respective one of the said plurality of associated electrical current sensing devices, wherein when each said associated electrical sensing device indicates that said respective associated auto tune device is using a maximum amount of electrical current to provide torque to said respective associated tensioning assembly, said software program sends a command to said electrical switching device via said communications bus terminating electrical current to said each said respective associated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kueppers is cited to show a similar drum instrument including motors and gearing devices for adjusting tensioning bolts. Keuppers does not teach a software program for autotuning the drum. Zuffante et al. teach an automatic drum tuner which includes automatic tensioning devices but does not teach a software program for monitoring the electric current applied to each tensioning/tuning member. Nishitani is cited to show an example of a drum with tensioning members that are automatically adjusted with motors 11. However, Nishitani does not teach a software program for monitoring the electric current applied to each tensioning/tuning member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 9, 2022